Exhibit 10-AAgg

 

TRADE RECEIVABLES PURCHASE FACILITY AGREEMENT

 

This Trade Receivables Purchase Facility Agreement (together with any
amendments, supplements, restatements, replacements, substitutions, exhibits, or
schedules hereto and each Obligor Letter executed in connection herewith, this
“Agreement”) is made as of this 26th day of May, 2005, between TECH DATA
CORPORATION, a Florida corporation, with offices at 5350 Tech Data Drive,
Clearwater, Florida 33760 (“Tech Data”) and each of its wholly owned domestic
subsidiaries that executes this Agreement or that executes a Supplement hereto
substantially in the form of Exhibit A (Tech Data and each such subsidiary,
individually, a “Company” and collectively, the “Companies”), and SUNTRUST BANK,
a Georgia banking corporation (referred to herein as “SunTrust”).

 

RECITALS

 

WHEREAS, each Company solicits orders for its goods and services sold in the
ordinary course of its business to customers located in the United States, which
purchases by such customers are solely for their business, commercial or
organizational purposes and use, and not for their personal, family or household
use;

 

WHEREAS, each Company desires to offer to sell to SunTrust certain accounts
receivable generated from the sale of such goods and services to certain of its
customers which are approved by SunTrust by separate letter agreement, and
SunTrust desires to purchase certain of such accounts receivable in accordance
with the terms of this Agreement and in strict reliance upon the warranties,
representations, covenants and indemnities of the Companies hereunder; and

 

WHEREAS, the parties are entering into this Agreement to set forth the terms and
conditions governing all such sales and purchases of such accounts receivable,
and all related transactions contemplated hereby;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

Definitions.

 

In addition to the other terms defined in this Agreement, the following terms
whenever used in this Agreement shall have the respective meanings herein
specified (such meanings to be equally applicable to both the singular and
plural forms of such defined terms):

 

“Actions” shall mean any Commercial Dispute or any demand, suit, legal action or
proceeding, summons, subpoena, inquiry or investigation of any nature, civil,
criminal, regulatory or otherwise.

 

“Adjustment(s)” means, with respect to each Eligible Receivable offered for
purchase, as of each Purchase Date, the aggregate of:

 

(i) all discounts and allowances to which each Obligor would be entitled if it
made full payment on such Eligible Receivable on the most expeditious basis or
in the shortest term or satisfied any other conditions or requirements for such
discounts and allowances;



--------------------------------------------------------------------------------

(ii) all returns, replacements and credits relating to or regarding such
Eligible Receivable, known at the Purchase Date; and

 

(iii) all partial payments received or collected on or prior to any date of
determination of such Adjustment with respect to the Eligible Receivables.

 

“Affiliate” of a party shall mean any entity that is owned by, owns or is under
common control with such party or its ultimate parent.

 

“Applicable Margin” shall be determined based on the S&P Rating for each Obligor
or any Guarantor therefor as set forth in such Obligor Letter for each Obligor.

 

“Bankruptcy Exception” shall mean, in respect of any agreement, contract or
commitment, any limitation thereon with respect to enforceability imposed by any
bankruptcy, conservatorship, receivership, insolvency, moratorium, or similar
laws affecting creditors’ rights generally, and any limitation imposed on the
remedies of specific performance and injunction and other forms of equitable
relief applied at the discretion of the court before which any proceedings
therefor may be brought.

 

“Books and Records” shall mean any Company’s books and records relating to its
Receivables, including all Eligible Receivables offered for purchase by SunTrust
and all Purchased Receivables, and all associated Invoices and all related
documents and information.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Atlanta, Georgia, are authorized or required by law to
close.

 

“Change of Control” shall have the meaning given to such term in the Credit
Agreement.

 

“Collections” shall refer to all monies collected with respect to the Purchased
Receivables.

 

“Commercial Dispute” shall mean (i) any returns, replacements, chargebacks,
credits and any other Adjustments relating to any Purchased Receivable, (ii) any
disputes or claims (including, without limitation, any dispute alleged as to
price, invoice terms, quantity, or quality, breach of contract, warranty,
representation, or covenant by any Company in respect of any Purchased
Receivable, or late or wrongful delivery and related claims of release from
liability, counterclaim or any alleged claim of deduction, offset, set-off,
recoupment, counterclaim or otherwise) arising out of, or in connection with,
all or any portion of a Purchased Receivable or any other transaction related
thereto, or (iii) non-payment, in whole or in part, within one hundred twenty
(120) days past the Due Date for such Purchased Receivable for any other reason
or cause other than Financial Inability to Pay.



--------------------------------------------------------------------------------

“Company Guaranty” shall mean the agreement of each Company to guaranty the
payment and performance of the obligations of each other Company pursuant to
this Agreement under the provisions of Section 14.

 

“Confidential Information” shall mean confidential or proprietary information
about any party, including but not limited to such party’s marketing philosophy
and objectives, competitive advantages and disadvantages, pricing, accountholder
and customer names and addresses, financial results, systems (including computer
systems, owned or licensed software, and systems’ screens, capabilities, outputs
and functions), operating procedures, manuals and practices, sales volume(s),
Goods mix or other information regarding the business or affairs of each party
and its Affiliates, which such party reasonably identifies to the other party in
writing as being confidential and/or proprietary; provided, however, that in no
event shall “Confidential Information” constitute information of one party (the
“first party”): (i) known to the other party prior to the commencement of
discussions between the parties hereto leading up to the execution of this
Agreement and from a source other than the first party hereto, free of any
obligation to keep it confidential; (ii) in the public domain or made available
publicly on a non-confidential basis from a third party source other than
through disclosure known to the other party to be unauthorized; or (iii)
independently developed by or lawfully known to such other party prior to the
date of disclosure of such information by the first party hereto.

 

“Control Agreement” shall mean a deposit account control agreement or a blocked
account agreement in form and substance satisfactory to SunTrust with respect to
each SunTrust Deposit Account by and among SunTrust, each Company, and the
financial institution with which each SunTrust Deposit Account is maintained.

 

“Credit Agreement” shall mean that certain Second Amended and Restated Credit
Agreement dated as of March 7, 2005, by and among Tech Data Corporation, Bank of
America, N.A., as Administrative Agent, and the Lenders party thereto as amended
or replaced from time to time.

 

“Credit and Collection Policies and Procedures” shall mean those credit and
collection policies and procedures delivered and certified to SunTrust by Tech
Data as of the date of this Agreement.

 

“Default” shall mean any event or condition that constitutes an Event of Default
or that with the giving of any required notice or lapse of time or both would
become an Event of Default.

 

“Dilution” shall mean, for any Period, the aggregate amount of all Purchased
Receivables not paid when due by the Obligors for any reason other than their
respective Financial Inability to Pay.

 

“Discount Percentage” shall mean the percentage calculated as set forth in
Schedule 2.

 

“Dollar” or “$” shall refer to the lawful currency of the United States of
America.



--------------------------------------------------------------------------------

“Due Date” shall mean the date indicated on the Invoice for any Receivable as
the date when final payment in full is due to be made with respect to such
Receivable.

 

“Eligible Receivables” shall mean Receivables that meet the following
eligibility criteria:

 

Obligors on such Receivables at the time of purchase must:

 

not have (i) filed a petition for relief, or have filed against them a petition
under federal, state or foreign bankruptcy law or statute or any other similar
Laws, including, but not by way of limitation, any relief sought for or against
any Obligor under Laws dealing with or relating to receivership, insolvency,
conservatorship, moratorium, reorganization, arrangement, dissolution or
liquidation or the inability to pay its debts; (ii) had appointed a custodian,
receiver, liquidator, trustee or sequestrator or similar official relative to
any part of its assets; (iii) made an assignment for the benefit of its
creditors or admitted in writing its inability, or be generally unable, to pay
its debts as such debts become due; or (iv) dissolved or taken steps to dissolve
(other than pursuant to a consolidation, amalgamation, merger or corporate
reorganization) or wind up its business; provided, however, that an Obligor may
be approved in advance by SunTrust notwithstanding the application of this
subsection (a);

 

not be the subject of any threatened or pending Actions (other than Commercial
Disputes arising in the ordinary course of business which alone or in the
aggregate do not constitute a material portion of the Receivables) asserted by
or against any Company or SunTrust or have caused any loss on the part of any
Company or SunTrust as a result of any fraud; and

 

satisfy the applicable requirements set forth in the Obligor Letter for such
Obligor; and

 

Receivables at the time of purchase must:

 

be an “account” or “payment intangible” (within the meaning of Article 9 of the
UCC), be generated from an Obligor which meets the criteria set forth in clause
(1) of this definition, and arise in connection with purchases of Goods solely
for business, commercial or organizational purposes and use, and not for
personal, family or household use, and which transactions do not constitute
consumer lending or the extension of credit by any Company to an Obligor for
personal, family or household use or private consumption and not subject to any
consumer protection laws;



--------------------------------------------------------------------------------

provide for repayment in full of the unpaid balance thereof not later than
ninety (90) days from the date of the applicable Invoice;

 

not be charged off by any Company;

 

not be past due;

 

not be subject to any security interests, liens, security filings, rights of
set-off, or other claims or encumbrances against any Company;

 

be denominated in Dollars;

 

not constitute, in whole or in part, any interest, late charges or late fees or
arise or stem from any progress payments, incomplete projects or partially
performed services;

 

neither contravene any Law nor be the subject of any pending or threatened
Actions;

 

be established pursuant to the selling Company’s policies and procedures in the
ordinary course of business;

 

be Receivables for which the selling Company is in possession of the related
contract file;

 

be Receivables for which SunTrust’s ownership interest in such Receivables is
perfected under the UCC and other applicable laws;

 

be Receivables that are in full force and effect and as to which the selling
Company shall have performed all of its obligations and requirements necessary
so as to have such Receivables constitute the binding and enforceable obligation
of the respective Obligors for the full amounts thereof in accordance with their
respective terms and not subject to any Commercial Disputes at the time of sale
thereof;

 

be Receivables that satisfy all applicable requirements, if any, of the Credit
and Collections Policies and Procedures;

 

if constituting SPV Receivables, be Receivables (i) which have been repurchased
by Tech Data for fair market value and in which all rights, title and interests
have been transferred by the SPV to Tech Data without reservation of any rights
or interest, (ii) for which each other party claiming an interest therein has
executed a release of all of its rights, title and interests therein (including
a release in respect of any UCC financing statement of record with respect
thereto), and (iii) as to which SunTrust has received such other documentation,
consents, and certificates as it shall reasonably request, all of which



--------------------------------------------------------------------------------

shall be in form and substance satisfactory to SunTrust; and be Receivables
documented consistently with the selling Company’s standard administration and
documentation policies and procedures.

 

“Event of Default” shall have the meaning set forth in Section 10.1.

 

“Fee Letter” shall mean that certain letter agreement of even date herewith by
and between SunTrust and Tech Data.

 

“Financial Inability to Pay” shall mean the failure of any Obligor to make a
payment with respect to any Purchased Receivable as a consequence of the
Obligor: (1) instituting a proceeding seeking a judgment of insolvency or
bankruptcy or other similar relief under any bankruptcy or insolvency law, (2)
having instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or other similar relief under any bankruptcy or insolvency law, which
proceeding results in a judgment of insolvency or bankruptcy or the entry of an
order for relief or for the making of an order for its winding-up or
liquidation, or such proceeding is not dismissed, discharged or stayed within
ninety (90) days following the institution thereof, or (3) becoming subject to
the appointment of a receiver, trustee, custodian, or other similar official for
it or for all or substantially all of its assets and as a result thereof the
Obligor is no longer paying its debts generally as they become due.

 

“Goods” shall mean goods or services sold in the ordinary course of business by
a Company to an Obligor, which purchases are solely for business, commercial or
organizational purposes and use, and not for personal, family or household use.

 

“Guarantor” shall mean the guarantor who is obligated under a Guaranty.

 

“Guaranty” shall mean any guaranty required under the terms of the Obligor
Letter with respect to an Obligor, pursuant to which the Guarantor thereunder
agrees to guaranty the payment and performance of the obligations of such
Obligor to the Companies, or any of them, and which is either in favor of
SunTrust or is assignable to SunTrust without notice or consent of such
guarantor and which is in form and substance satisfactory to SunTrust, as the
same may be amended, supplemented and restated from time to time.

 

“Initial Discount Percentage” shall have the meaning set forth in Schedule 2
attached hereto.

 

“Initial Purchase Date” shall mean May 31, 2005.

 

“Initial Term” shall mean the period beginning on the date of this Agreement and
continuing for 364 days, unless this Agreement is sooner terminated as provided
herein.

 

“Invoice Amount” means, as of each Purchase Date, the total dollar amount
relating to each Eligible Receivable to be purchased by SunTrust as set forth on
the applicable Invoices.



--------------------------------------------------------------------------------

“Invoices” shall mean all sales and purchase orders, invoices, bills of lading
and other contractual rights relating to Receivables generated by the bona fide
sale of Goods to the respective Obligors.

 

“Laws” shall mean all applicable federal, state and local laws, rules and
regulations, including, but not limited to, all statutes, laws, rules,
regulations, ordinances, codes, orders, decisions, injunctions, judgments, and
decrees of any governmental, judicial or administrative authority.

 

“LIBOR” shall mean, for any applicable Period, that rate per annum which is
equal to the quotient of:

 

(i) the rate per annum equal to the offered rate for deposits in Dollars of
amounts comparable to the principal amount of Purchased Receivables outstanding
pursuant to this Agreement offered for a term of one month, which rate appears
on the display designated as Page 3750 on the Dow Jones Markets Service (or such
other page on that service or such other service designated by the British
Bankers’ Association for the display of such Association’s Interest Settlement
Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on the first
Business Day of such Period or if such Page 3750 is unavailable for any reason
at such time, the rate which appears on the Reuters Screen ISDA Page as of such
date and such time; provided, that if SunTrust determines that the relevant
foregoing sources are unavailable for the relevant Period, LIBOR shall mean the
rate of interest determined by SunTrust to be the average (rounded upward, if
necessary, to the nearest 1/100th of 1%) of the rates per annum at which
deposits in Dollars are offered to United States money center banks in the
London interbank market as of 11:00 a.m. (London, England time) on the first
Business Day of such Period; and

 

(ii) a percentage equal to 1.00 minus the stated maximum rate of all reserve
requirements (expressed as a decimal) as specified in Regulation D of the Board
of Governors of the Federal Reserve System then applicable to SunTrust
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves) that would be applicable on the first Business Day of the
relevant Period during which LIBOR is to be applicable to eurocurrency
liabilities in an amount substantially equal to the principal amount of the
Purchased Receivables outstanding pursuant to this Agreement and with a maturity
date as of the last day of the relevant Period, all as reasonably determined by
SunTrust, such sum to be rounded up to the nearest whole multiple of 1/100 of
1%.

 

“Lien” shall mean any lien, claim, encumbrance, pledge, charge, security
interest, title retention, assignment, financing statement, preference, priority
or any other rights, restrictions, or interests of any kind, or inuring to the
benefit or preference of any Person with respect to any asset.

 

“New Invoice Amounts” shall mean, in the calculation of the Discount Percentage
for any Settlement Date, the aggregate amount of the Eligible Receivables being
purchased by SunTrust on such Settlement Date as reflected on the Invoices for
such Eligible Receivables.



--------------------------------------------------------------------------------

“Obligor” shall mean any customer to which a Company sells Goods and which is
approved as an Obligor by SunTrust by execution and delivery of an Obligor
Letter.

 

“Obligor Letter” shall mean a separate letter agreement substantially in the
form of Exhibit B pursuant to which SunTrust approves a given customer as an
“Obligor” hereunder.

 

“Period” shall refer to the monthly period between Purchase Dates or Settlement
Dates.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any governmental authority.

 

“Program Fee” shall mean a fee equal to the Receivables Balance on any given
Settlement Date multiplied by the Program Fee Percentage on such Settlement
Date.

 

“Program Fee Percentage” shall be the percentage calculated as set forth in
Schedule 2 attached hereto.

 

“Purchase Date” shall mean each date on which SunTrust purchases an Eligible
Receivable and the related Purchased Assets which, unless otherwise agreed,
shall be a date listed on Schedule 1, as amended and supplemented from time to
time.

 

“Purchase Price” shall mean the purchase price paid by SunTrust directly to Tech
Data for the account of the selling Company in Dollars for the Receivables being
purchased, which shall be in an amount computed according to the following
formula:

 

(1.000 - Discount Percentage (expressed as a decimal))

x (Invoice Amounts - Adjustments)

 

“Purchased Assets” shall mean, with respect to each Eligible Receivable sold to
SunTrust, all of the selling Company’s rights, title and interests in and to
such Receivable (absolutely and without reservation by such Company of any
ownership or other interests), including without limitation, all Invoices
evidencing such Receivable and all related rights, claims, supporting
obligations, remedies, benefits and other rights and interests as described in
the definition of “Receivables.”

 

“Purchased Receivables” shall mean the Receivables that have been purchased by
SunTrust from a Company pursuant to the provisions of this Agreement.

 

“Receivables” shall mean any account, receivable, account receivable,
indebtedness, other receivable, contract right, chose in action, and general
intangible arising out of and related to accounts and related inventory, chattel
paper, documents and proceeds thereof, wherever located, arising out of the sale
of Goods to an Obligor by any Company; all Invoices; all rights to payment of
any interest, finance, returned check or late charges, if any, in respect of
amounts due under any Invoices; all indebtedness and other obligations owed to
such Company as a result of the sale of such Goods pursuant to the Invoice; any
and all rights and remedies as to stoppage in transit, reclamation, return and
repossession and rights of an unpaid seller, and all returned, reclaimed, and
repossessed Goods sold or



--------------------------------------------------------------------------------

financed pursuant thereto; all rights as to any Goods or other property,
contracts of indemnity, letters of credit, guaranties or sureties, (including
without limitation, all Guaranties), pledges, hypothecations, mortgages, chattel
mortgages, security agreements, deeds of trust, proceeds of insurance, and other
collateral, liens or proceeds thereof at any time constituting supporting
obligations for the Receivables; any proceeds of the foregoing; and any and all
other rights, remedies, benefits and interests, both legal and equitable, to
which such Company may be entitled in respect of any of the foregoing,
including, but not limited to, any rights, remedies, benefits, and interests set
forth in the UCC with respect to “accounts”, “payment intangibles” and
“supporting obligations.”

 

“Receivable Adjustment” shall mean the Dollar amount which may be properly
deducted from the amount due under a Purchased Receivable as the result of the
settlement of a Commercial Dispute.

 

“Receivables Balance” means the total net outstanding balance of all Purchased
Receivables previously purchased by SunTrust from a Company as of any applicable
Purchase Date.

 

“Receivables List” shall mean a list of Eligible Receivables of Tech Data and/or
any other Company submitted to SunTrust pursuant to the terms of this Agreement
(which list may be in the form of hard copy, facsimile or electronic
transmission) identifying such offered Eligible Receivables in a form
satisfactory to SunTrust, together with a summary receivable aging report for
the Eligible Receivables included on such Receivables List, and which shall
include the following information regarding the Eligible Receivables:

 

(a) a summary of the Eligible Receivables offered to be sold by each Company on
such Purchase Date;

 

(b) the original terms on which the Eligible Receivables offered to be sold on
such Purchase Date are owed, including the Due Dates;

 

(c) the respective Obligors by whom they are payable;

 

(d) a preliminary funding summary estimating the amounts to be paid by SunTrust
for such Eligible Receivables; and

 

(e) all other data or information otherwise requested by SunTrust in connection
with such Eligible Receivables.

 

“Release, Reconveyance and Consent Letter” shall mean that certain letter
agreement by and among Tech Data, SPV, Bank of America, National Association, as
Administrative Agent, and the other parties thereto dated as of April 25, 2005
with respect to the SPV Receivables.

 

“Removal Letter” shall mean a letter agreement substantially in the form of
Exhibit C hereto, pursuant to which a Person which is an Obligor is removed from
this Agreement as an “Obligor.”



--------------------------------------------------------------------------------

“Removed Obligor” shall mean a Person which has been an Obligor but which has
been removed from this Agreement as an Obligor pursuant to the terms of a
Removal Letter.

 

“Renewal Term” shall mean any term, after the Initial Term, for which this
Agreement is extended in accordance with the provisions of Section 12.1.

 

“Repurchase Receivable” shall mean a Purchased Receivable which has been
repurchased by the selling Company in accordance with the provisions of Section
5.3 or 5.6.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., or
any successor to the business of such division in the rating of securities.

 

“S&P Rating” shall mean the unsecured non-credit-enhanced long-term debt rating
for a given Person established by S&P for such Person.

 

“SPV” shall mean Tech Data Finance SPV, Inc., a Delaware corporation.

 

“SPV Receivables” shall mean Receivables which were purchased by the SPV from
Tech Data and which have been repurchased by Tech Data.

 

“Servicer” shall mean Tech Data, or any successor thereto, which provides the
services described in Section 11.1.

 

“Settlement Date” shall mean each date on which the parties effectuate the
settlement procedures set forth in Section 4.3, which, unless otherwise agreed,
shall be a date listed on Schedule 1, as amended and supplemented from time to
time.

 

“Settlement Date Discount Percentage” shall have the meaning set forth in
Schedule 2 attached hereto.

 

“SunTrust Deposit Account” shall refer, individually and collectively, to any
bank account established for the purpose of receiving payments and other monies
and proceeds collected with respect to Receivables, which shall be subject to a
Control Agreement in favor of SunTrust, in form and substance satisfactory to
SunTrust.

 

“SunTrust Indemnitees” shall mean SunTrust and SunTrust’s affiliates, and their
respective officers, employees and directors.

 

“Supplement” shall mean a supplement substantially in the form of Exhibit A
attached hereto, executed by each Person becoming a Company hereunder and a
party to this Agreement.

 

“Transactions” shall mean the sales and purchases of such accounts receivable,
and all related transactions, contemplated by this Agreement.



--------------------------------------------------------------------------------

“Transfer and Assignment” shall mean that certain Transfer and Assignment by and
between Tech Data and SPV dated as of May 26, 2005, with respect to the SPV
Receivables.

 

“UCC” shall mean the Uniform Commercial Code, as in effect in the applicable
jurisdiction from time to time.

 

“Unpaid Balance” shall mean, with respect to any Receivable, the aggregate
amount required to prepay in full the principal of, and all interest, finance,
prepayment and other fees or charges of any kind payable in respect of, such
Receivable.

 

“Unresolved Dispute Amount” shall mean that portion of a Purchased Receivable
which is subject to a Commercial Dispute.

 

“Weekly Receivables Report” shall mean the reports which are required to be
provided to SunTrust under Section 4.3(1).

 

“Weekly Sales Report” mean the reports which are required to be provided to
SunTrust under Section 8.6.

 

Purchase and Sale of Receivables.

 

Each Company may from time to time offer for sale to SunTrust, and SunTrust
shall, so long as no Default or Event of Default has occurred and is continuing,
purchase, upon the terms and conditions contained herein, all rights, title and
interests in and to Eligible Receivables, including but not limited to all
Invoices relating to such Eligible Receivables. Receivables to be purchased by
SunTrust shall not represent any late charges or late fees either to which any
Company is contractually entitled or which have been billed to any Obligor as of
any Purchase Date, and all of such amounts shall be excluded from the
Receivables to be purchased by SunTrust. The aggregate amount of Purchased
Receivables from all of the Companies which are outstanding at any given time
shall not exceed One Hundred Fifty Million Dollars ($150,000,000.00) except as
otherwise agreed by SunTrust in its sole discretion. The purchase and sale of
Receivables pursuant to this Agreement shall be promptly notified to the
Obligors.

 

Eligible Receivables to be purchased and sold will be those specified in
accordance with the procedure set forth in Section 3 below, including those to
be purchased on the Initial Purchase Date.

 

In connection with each sale of Eligible Receivables to SunTrust, each Company
shall sell, transfer, and assign all of its rights, title and interests in and
to such Receivables to SunTrust, absolutely and without reservation by such
Company of any ownership or other interests, including without limitation, all
Invoices evidencing or otherwise relating to such Receivables and Purchased
Assets.

 

Eligible Receivables shall be sold by the Companies to SunTrust not more
frequently than once each calendar month after the Initial Purchase Date unless
otherwise agreed. Unless otherwise agreed by Tech Data and SunTrust, the
Purchase Date for each calendar month shall be the date set forth on Schedule 1
(unless such date does not fall on a Business Day, in which event the Purchase
Date shall occur on the immediately following Business Day).



--------------------------------------------------------------------------------

Each Company shall offer for sale to SunTrust only those Receivables that are
Eligible Receivables.

 

In addition to the other provisions of this Agreement and applicable Laws, each
Company hereby assigns all of its rights under each Guaranty to SunTrust. Upon
request from SunTrust, each Company will execute and deliver a written
assignment of any such Guaranty in favor of SunTrust, in form and substance
satisfactory to SunTrust.

 

Transmission of Receivables Information and Purchase Procedure.

 

Tech Data, on behalf of itself and each other Company offering Eligible
Receivables for purchase, shall deliver to SunTrust before 2:00 p.m. (Atlanta,
Georgia time) not later than three Business Days immediately preceding each
proposed Purchase Date, or at mutually agreed upon intervals, a Receivables
List. If agreed to by SunTrust, delivery of the Receivables List may be
satisfied, in whole or in any part, through direct electronic or Internet access
by SunTrust to each selling Company’s systems and databases (or that of such
Company’s third party provider of Receivables services, if such access is
approved by the third party provider) to view or retrieve the information
specified above, at no cost to SunTrust. Each Company shall timely deliver to
SunTrust, in a mutually acceptable form, all other data or information otherwise
required by SunTrust in order to purchase such Eligible Receivables under this
Agreement.

 

SunTrust shall have the right to inspect, during each Company’s normal business
hours upon at least one (1) Business Day’s prior notice, and to request and
obtain copies of, each Company’s Books and Records relating to Eligible
Receivables.

 

All Books and Records maintained by each Company relating to Purchased
Receivables and the collection by each Company of Purchased Receivables shall be
clearly identifiable for all purposes (including audit purposes) and shall
clearly reflect that all rights, title and interests in the Purchased
Receivables have been sold, transferred and assigned to SunTrust. SunTrust
(including its auditors, legal counsel or accountants retained by SunTrust) may
inspect and request copies of such Books and Records relating to Purchased
Receivables at any time at each Company’s offices during normal business hours
and upon notice given at least one (1) Business Day in advance to such Company.
Each Company shall (i) bear responsibility for ensuring that SunTrust has the
right to inspect, obtain copies, and gain access to any such Books and Records
held or maintained by any third party, and (ii) bear any loss occasioned by
SunTrust’s inability to obtain access to information with respect to such
Purchased Receivables from the Books and Records.

 

The payment for the purchase and sale of the Purchased Receivables shall occur
pursuant to Section 4 hereof. The Purchase Date for each sale of Eligible
Receivables shall be deemed to occur on the date SunTrust enters the purchase of
such Eligible Receivables in its books and records (including entries which may
be made electronically to books and records kept on SunTrust’s computer
systems). If any Company fails to deliver to SunTrust any documents evidencing
any of the Purchased Receivables, including documentation of the Invoice and



--------------------------------------------------------------------------------

delivery tracking numbers with respect to any such Purchased Receivables (and
which each such Company shall hold as bailee for SunTrust), immediately upon
request (or, in the case of documentation evidencing the actual delivery of
Goods giving rise to such Eligible Receivables, as soon as practicable following
such request by SunTrust, but in any event not later than 15 days following such
request), then SunTrust may require such Company to repurchase such Receivables
in accordance with the procedures set forth in Section 5.

 

Payment and Purchase Price.

 

The purchase of Receivables by SunTrust pursuant to this Agreement on each
Purchase Date shall vest in SunTrust full legal, equitable and beneficial title
in and to all Receivables purchased by SunTrust on such Purchase Date on the
terms and subject to the terms and conditions of this Agreement. The entry of
the purchase of such Receivables by SunTrust in its books and records shall
constitute conclusive evidence of the transfer of ownership of such Receivables
to SunTrust.

 

SunTrust shall pay the Purchase Price, as set forth in Section 4.3, to Tech Data
for the account of the selling Company in Dollars for the Receivables being
purchased. Tech Data shall, on behalf of each of the Companies, pay the Program
Fee directly to SunTrust in Dollars, as set forth in Section 4.3 when the amount
of Eligible Receivables offered by all Companies for sale to SunTrust is less
than Two Hundred Fifty Thousand Dollars ($250,000) and on any Settlement Date
when no Eligible Receivables are offered by any Company for sale to SunTrust
hereunder.

 

The parties are to adhere to the following settlement procedures, unless
otherwise agreed by SunTrust, for so long as this Agreement remains in effect or
any Receivables Balance remains outstanding, as follows with respect to the
Purchase Price, Program Fee, Repurchase Receivables, and Commercial Disputes:

 

The Servicer shall provide to SunTrust on a weekly basis (or at such times as
otherwise requested by SunTrust) an accounts aging trial balance report in such
form and with such detail as approved by SunTrust, for all Purchased
Receivables, and the Servicer and each of the Companies shall provide to
SunTrust any other reporting reasonably requested by SunTrust.

 

The Servicer shall pay to SunTrust on or before each Settlement Date all amounts
the Servicer has collected (including any proceeds of credit insurance received
in respect of any Purchased Receivables) since the preceding Settlement Date on
account of Purchased Receivables or otherwise for the benefit of SunTrust, the
Program Fee, if any, and all amounts otherwise owed by any Company to SunTrust
as of such Settlement Date.

 

Each Company shall identify and hold in trust for SunTrust all amounts remitted
or paid to such Company, if any, on account of Purchased Receivables from such
Company as the property of SunTrust (including any proceeds of credit insurance
received in respect of any Purchased Receivables), and shall immediately deposit
all such funds in the SunTrust Deposit Account from time to time, subject to
reconciliation on each subsequent Settlement Date.



--------------------------------------------------------------------------------

The obligations owed by the parties to one another as of each Settlement Date
shall be netted against one another. All payments to be made by SunTrust to any
Company or by any Company to SunTrust hereunder shall be made in Dollars in same
day funds in time to be credited in accordance with normal banking procedures on
the day when such payment is due and payable in accordance with the most current
written wire instructions previously provided by one party to the other party.

 

Whenever any payment to be made by one party to the other shall become due on a
day other than a Business Day, payment shall be due on the immediately following
Business Day, including as provided in Section 2.4.

 

Risk of Loss.

 

Except as specified herein below, SunTrust is assuming the risk of loss or
non-payment, relative to Purchased Receivables, which is due solely to the
respective Obligors’ Financial Inability to Pay on the date payment is due. Each
Company retains all risk of loss or non-payment due in whole or in part to any
Commercial Dispute.

 

If an Obligor does not pay all or any portion of a Purchased Receivable when
such Purchased Receivable is due and payable on account of a Commercial Dispute
(other than on account of a Commercial Dispute described in clause (iii) of the
definition of “Commercial Dispute”), the selling Company may attempt to resolve
with such Obligor the non-payment during the sixty (60) day period immediately
following the earlier of (i) the date such Company became aware of the
Commercial Dispute, and (ii) the Due Date for such Purchased Receivable. The
selling Company shall notify SunTrust of any settlement of Commercial Disputes
known to it after reasonable investigation and the applicable Receivable
Adjustments, if any. The selling Company shall pay to SunTrust the amount of any
such Receivable Adjustment in Dollars on the next Settlement Date. In the event
that such Company pays SunTrust the Receivable Adjustment and SunTrust receives
payment in full of the remaining unpaid portion of such Purchased Receivable,
then any further payments received by SunTrust on such Purchased Receivable (but
not to exceed the amount of Receivable Adjustment actually paid by such Company
to SunTrust) shall be remitted to such Company and such Receivable Adjustment
shall not be considered as an Adjustment for any further purpose under this
Agreement. SunTrust shall have no duty to investigate the bona fide nature or
the validity of any Commercial Dispute.

 

If a Purchased Receivable subject to a Commercial Dispute (other than a
Commercial Dispute limited to the type described in clause (iii) of the
definition of “Commercial Dispute”) has been outstanding for more than sixty
(60) days past the applicable Due Date, then SunTrust may require the selling
Company to repurchase the Unresolved Dispute Amount. For Commercial Disputes
limited to the type described in clause (iii) of the definition of “Commercial
Dispute”, SunTrust may require the selling Company to repurchase the Unresolved
Dispute Amount after it has been outstanding for more than one hundred twenty
(120) days past the Due Date. Subject to this Section 5.3, such Company shall
repay SunTrust the Unresolved



--------------------------------------------------------------------------------

Dispute Amount in Dollars on the next Settlement Date and upon such repurchase
such Unresolved Dispute Amount shall not be considered as an Adjustment for any
further purpose under this Agreement. If the Unresolved Dispute Amount is paid
by such Company, and SunTrust receives further payments of the remaining unpaid
portion of such Purchased Receivable which, combined with the Unresolved Dispute
Amount paid by such Company to SunTrust for such Purchased Receivable, equal to
or exceeds the Invoice Amount (less applicable Adjustments) with respect to such
Purchased Receivable, then further payments received by SunTrust on such
Purchased Receivable (but not to exceed the Unresolved Dispute Amount actually
paid by such Company to SunTrust) shall be remitted to such Company or to Tech
Data on behalf of such Company. If the entire Purchased Receivable balance is
repaid by such Company, it becomes a Repurchase Receivable (defined below), and
SunTrust, upon payment, shall transfer the Repurchase Receivable and the rights
appurtenant thereto to such Company without any warranties, representations, or
recourse whatsoever, other than a representation and warranty that SunTrust has
not transferred the Repurchase Receivable to any other third party and that such
Repurchase Receivable is not subject to any security interest, lien or
encumbrance granted or created by SunTrust; provided, however, that such
transfer shall not affect, and any Repurchase Receivable so transferred shall
continue to be subject to, the security interest granted pursuant to Section 8.3
of this Agreement. In the event such Company pays SunTrust the amount necessary
when added to other sums received for such Repurchase Receivable, equal to the
Invoice Amount (less applicable Adjustments) of the Repurchase Receivable, then
any further payments received by SunTrust thereafter on such Receivable shall be
remitted to such Company or to Tech Data on behalf of such Company. This
repayment obligation shall apply only as set forth in this Section 5.3. In the
event that such Company repays SunTrust the entire balance owing under the
Purchased Receivable as provided in this paragraph, and SunTrust receives
further payments of the remaining unpaid portion of such Purchased Receivable
from the Obligor, then further payments received by SunTrust on such Receivable
shall be remitted to such Company or to Tech Data on behalf of such Company.
SunTrust shall cooperate with such Company’s efforts to resolve and obtain
payment of an Unresolved Dispute Amount.

 

The Servicer will direct the collection process to collect or resolve all
Unresolved Dispute Amounts in accordance with the Credit and Collection Policies
and Procedures.

 

If any Purchased Receivable shall be an amount less than that specified in the
Receivables List (after giving effect to any Adjustments known on the Purchase
Date) by reason of a credit issued by the selling Company or a reduction taken
by an Obligor in respect of a discount or other claim, then such Company shall
pay such difference to SunTrust on the next Settlement Date, or SunTrust may, at
its sole option, deduct such payment from any payment due from SunTrust under
this Agreement.

 

If any warranty made by any Company pursuant to this Agreement (including the
warranties set forth in Section 7 below) in respect of any Purchased Receivables
proves to have been inaccurate or false when deemed made hereunder, then without
limiting SunTrust’s rights and remedies under this Agreement, such Purchased
Receivables shall be repurchased by the selling Company on the next Settlement
Date for the full amount thereof then owing to SunTrust in respect thereof.



--------------------------------------------------------------------------------

If any Company owes SunTrust any amount under this Agreement, SunTrust may, in
its sole discretion, deduct, offset or recoup the amount due and payable from
any amount due or to become due under this Agreement from SunTrust, including
without limitation, the payment of the Purchase Price of any Purchased
Receivables thereafter purchased by SunTrust, in its sole discretion, without
any form of prior notice, and such action shall constitute payment of the such
Purchase Price for purposes of this Agreement.

 

Conditions to Purchase of Receivables.

 

Conditions to Purchases. The obligation of SunTrust to purchase the Eligible
Receivables identified to SunTrust on the Initial Purchase Date, and to purchase
any additional Eligible Receivables thereafter, is subject to the fulfillment,
to the satisfaction of SunTrust, of each of the conditions precedent set forth
below:

 

SunTrust shall have received a counterpart of this Agreement (or a Supplement),
an Obligor Letter with respect to each Obligor, the Release, Reconveyance and
Consent Letter, the Transfer and Assignment, and the Fee Letter, each of which
shall be in form and substance satisfactory to SunTrust and shall be duly
executed by each Company and the other parties thereto;

 

SunTrust shall have received each original Guaranty required under an Obligor
Letter;

 

SunTrust shall have received satisfactory results of such UCC, judgment, pending
litigation and tax lien searches as it shall deem necessary or appropriate in
its sole discretion, together with any such releases and terminations (or
authorizations to file such releases and terminations) with respect to any
matters of record as it shall have requested;

 

SunTrust shall have received a Control Agreement with respect to the initial
SunTrust Deposit Account, duly executed by Tech Data, Bank of America, National
Association, and SunTrust, and shall have received a Control Agreement with
respect to any other deposit account of a Company which shall thereafter become
a SunTrust Deposit Account, duly executed by such Company, the bank with which
such SunTrust Deposit Account is maintained, and SunTrust, each of which shall
be in form and substance satisfactory to SunTrust;

 

SunTrust shall have received evidence satisfactory to it that written notice has
been sent to each Obligor notifying such Obligor of the purchase by SunTrust
hereunder of the Purchased Receivables and directing each such Obligor to make
payment by separate ACH entry or other means of electronic funds transfer
directly to the SunTrust Deposit Account;

 

SunTrust shall have received a certificate from the Secretary of State of the
State of Florida certifying that Tech Data is validly existing and in good
standing in the State of Florida, and shall have received good standing
certificates from each state in which Tech Data is qualified to do business;



--------------------------------------------------------------------------------

SunTrust shall have received certificates from the state of incorporation or
formation from each Company, other than Tech Data, which is a party hereto and
from each state in which such Company is qualified to do business;

 

SunTrust shall have received certificates from the secretary or assistant
secretary of each Company, certifying such Company’s respective organizational
documents, resolutions or other organizational authorizations, and certifying as
to the incumbency and signatures of its respective officers or other signatories
authorized to sign on behalf of such Company;

 

Each Company shall have furnished to SunTrust copies of such governmental or
third party approvals or consents necessary to the execution of this Agreement
and the performance by each Company hereunder;

 

SunTrust shall have received favorable opinions of counsel for the Companies, in
form and substance satisfactory to SunTrust, including (i) an opinion as to the
enforceability of this Agreement under New York and U.S. law, (ii) an opinion
stating that the Transactions will consummate a true sale of the Eligible
Receivables from each Company to SunTrust, (iii) an opinion covering other
matters with respect to Tech Data and the Transactions under Florida and U.S.
law, and (iii) an opinion covering other matters with respect to each Company
under the law of the state of formation and U.S. law for each other Company, in
each case as SunTrust may request;

 

SunTrust shall have received a certificate from Tech Data’s chief executive
officer, chief financial officer, or treasurer certifying that all closing
conditions shall have been satisfied;

 

No Default or Event of Default shall have occurred and be continuing;

 

No material adverse change shall have occurred in the financial condition,
operations, business, prospects or properties of any Company since the date of
this Agreement (or any Supplement) or since the date of Tech Data’s most recent
financial statements;

 

SunTrust shall have received payment of all reasonable out-of-pocket costs and
expenses of SunTrust related to the negotiation, preparation, execution and
delivery of this Agreement, including but not limited to reasonable fees and
expenses of legal counsel for SunTrust, sales taxes, intangibles taxes,
documentary stamp taxes, records examination costs, and recording costs;

 

SunTrust shall have received payment of a non-refundable engagement fee pursuant
to the terms of the Fee Letter; and

 

Each of the representations and warranties set forth in the Agreement shall be
true on and as of date of each such purchase as though made on and as of such
date.



--------------------------------------------------------------------------------

Additional Conditions to Each Subsequent Purchase. The purchase by SunTrust of
Eligible Receivables after the Initial Purchase Date is subject to the
fulfillment, to the satisfaction of SunTrust, of each of the additional
conditions precedent set forth below:

 

The aging percent current plus 1 to 30 days past due must be above 80% for all
Companies collectively; and

 

The Dilution rate shall be less than or equal to six percent (6.0%) for all
Companies collectively.

 

Warranties. At each time a Receivables List is delivered to SunTrust, on each
Purchase Date, and at each time SunTrust pays the Purchase Price for any
Receivables, each of Tech Data and the other Companies warrants, and shall be
deemed to warrant, to SunTrust, and upon which SunTrust shall be entitled to
rely strictly as a material inducement to purchase the Receivables and to enter
into this Agreement, and all of which shall survive the termination of this
Agreement along with the indemnification provisions provided hereunder, as
follows:

 

Authorization. Each Company has all power and authority to execute and deliver
this Agreement, to perform fully its obligations hereunder, and to consummate
the Transactions. This Agreement constitutes a legal, valid and binding
obligation of each Company enforceable in accordance with its terms, subject to
the Bankruptcy Exception as to enforceability.

 

Purchased Receivables. The information in the Receivables List and otherwise
provided to SunTrust in accordance with the procedures described in Section 3 is
true and accurate, and, as supplemented from time to time, identifies and sets
forth accurate and complete financial information with respect to each of the
Receivables to be purchased as of the Purchase Date. All names, account numbers,
addresses, phone numbers, key contact information and other non-financial
information either in an Obligor Letter or in the Receivables List or in any
written or electronic format previously approved by SunTrust that is delivered
to SunTrust will be true, complete and correct in all respects as of the
applicable Purchase Date as relates to each such Receivable and the applicable
Obligor. The true and correct amount of the principal indebtedness, excluding
any late charges or late fees, lawfully owing under each of such Receivables as
of the Purchase Date is set forth in the Receivables List and in such other
information and said amounts represent the balances that are lawfully owing
under such Receivables, net of any credits or returns owing to Obligors or any
late charges or late fees. Each Purchased Receivable has a positive balance as
of the Purchase Date. No Purchased Receivables have been settled or discharged
in bankruptcy or otherwise. No Purchased Receivable shall represent or include
any interest charges, late fees or late charges.

 

Title to the Purchased Receivables. Other than with respect to the SPV
Receivables, there has been no prior sale, assignment or transfer of any rights
or interest in any of the Receivables to be purchased as of such Purchase Date
or other Purchased Assets related thereto. Each Company is the sole owner and
has good, valid, complete and freely marketable title in and to the Receivables
and Purchased Assets related thereto (including, but not limited to, the related
obligations thereunder) which are purchased from it by SunTrust, and none of
such Receivables or Purchased Assets are subject to any Lien, other than (i) the
rights and interests of SunTrust pursuant to this Agreement, and (ii) those
security interests, if any, identified on Schedule 3, and



--------------------------------------------------------------------------------

all such Persons claiming such interests have executed and delivered, or
authorized the filing of, releases or terminations of all such interests
relating to such Receivables or other Purchased Assets in form and substance
satisfactory to SunTrust. The execution and delivery of this Agreement is
sufficient to transfer all rights, title and interests in and to such
Receivables and other Purchased Assets related thereto (and the related
obligations thereunder), and as of the Purchase Date, SunTrust will be vested
with good, valid and freely assignable and marketable title in and to such
Receivables and Purchased Assets related thereto (including the related
obligations), free and clear of any Liens. Each Company has full right and
authority to sell and assign each of such Receivables and other Purchased Assets
to SunTrust pursuant to this Agreement, without the approval or consent of any
Obligor or other Person.

 

Enforceability. For each Receivable to be purchased as of such Purchase Date,
the Obligor on such Receivable (i) shall have accepted the Goods, or (ii) shall
be deemed to have accepted the obligation to pay for the Goods invoiced to such
Obligor and shipped to such Obligor or to such Obligor’s customers pursuant to
the terms of any applicable purchase and distribution agreement. Each such
Receivable and the transactions in connection with which it was created comply
with all of the terms and conditions of any agreement between the selling
Company and such Obligor. Each such Receivable and related Purchased Assets (and
the obligations and balances owing thereunder) are the legal, valid and binding
obligations of each Obligor and any surety, guarantor or other third-party
credit support provider thereunder, are absolute and unconditional, arose out of
a bona fide credit and business transaction entered into in the ordinary course
of the business of such Company, and are duly enforceable by such Company, and
as of the Purchase Date will be duly enforceable by SunTrust, in accordance with
the terms of the related documents, and is not subject to any setoffs,
adjustments, rescission, claims or counterclaims, except only as enforcement may
be limited by a Commercial Dispute or the Bankruptcy Exception. There are no
other agreements or understandings between any Company and any such Obligor or
related surety, guarantor or other third-party credit support provider with
respect to any of the Receivables to be purchased as of such Purchase Date (and
the related obligations) except as set forth in the Purchased Assets related
thereto. None of the obligations under any of such Receivables relates to any
credit insurance, insurance or extended warranty programs.

 

Receivables. Each Receivable to be purchased by SunTrust as of such Purchase
Date constitutes an Eligible Receivable as of such Purchase Date.

 

Compliance with Law. As relates to the Receivables to be purchased as of the
Purchase Date, each Company has entered into sale transactions, extended and
denied credit, created such Receivables and other Purchased Assets related
thereto, and managed and used such Receivables and other Purchased Assets, in
accordance with all applicable Laws. Each of the documents relating to such
Receivables, in all particulars, and any acts or omissions relating to such
Receivables, including, but not limited to, any credit approvals, rejections or
counteroffers, disclosures, extensions of credit, application of payments,
assessment and billing of indebtedness, charges or fees, account administration,
collections, communications, billings, invoices, statements, notices and all
other acts by each Company, with respect to such Receivables, is, and has been
at all times, in compliance with all such applicable laws, rules and
regulations.



--------------------------------------------------------------------------------

Disclosure. Each Company has disclosed to SunTrust all facts or documents
relating to the Receivables to be purchased as of the Purchase Date, and the
other Purchased Assets related thereto that are material thereto. No warranty
made by any Company as provided in this Agreement furnished or to be furnished
to SunTrust pursuant hereto contains or will contain any untrue statement of a
material fact or omits or will omit to state any material fact required to be
stated to make the statements herein or therein not misleading in the light of
the circumstances in which they are made. There are no facts known to any
Company that have not been disclosed to SunTrust that may materially affect the
enforceability or collectability of such Receivables. No due diligence or
investigation by or on behalf of SunTrust, or information known or imputed to
SunTrust, shall in any way amend, reduce, discharge or alter any of the
warranties, representations or indemnities of any Company in this Agreement or
diminish, reduce, release or waive any of the rights, remedies or damages
afforded to SunTrust.

 

Financial Statements. All financial statements and other factual information
furnished to SunTrust by each Company are true and correct and do not fail to
disclose any fact necessary to make such statements or information not
misleading in any respect.

 

Litigation. As of the Purchase Date for any given Receivable, there is no Action
pending or threatened against any Company relating to such Receivable to be
purchased as of the Purchase Date, or the other Purchased Assets related
thereto, or any collection, enforcement or use of the foregoing, and each
Company does not know, or have reason to be aware, of any basis for the same. As
of any date after the Purchase Date for any given Purchased Receivable, there is
no Action pending or threatened against any Company relating to such Purchased
Receivable or the other Purchased Assets related thereto or any collection,
enforcement or use of the foregoing (other than Commercial Disputes arising in
the ordinary course of business which alone or in the aggregate do not
constitute a material portion of the Receivables), and each Company does not
know, or have reason to be aware, of any basis for the same. No judgments,
citations, fines or penalties have been entered, asserted or assessed against
any Company with respect to such Receivables or other Purchased Assets related
thereto. None of the Obligors or related sureties, guarantors or other
third-party credit support providers have filed for protection, or been made the
subject of, any voluntary or involuntary petition or filing for protection under
the laws of bankruptcy, receivership or insolvency.

 

Absence of Default. No Event of Default has occurred and is continuing. No Event
of Default has occurred under the Credit Agreement.

 

Advice of Counsel and Accountants. Each Company has sought legal, accounting and
tax advice, independent of SunTrust, regarding the nature of the Transactions
and has not relied on any statement, writing, behavior, omission, or other
action by SunTrust, or its legal counsel, in its evaluation of this Agreement,
including, but not limited to, the tax or accounting treatment for any of the
Transactions.

 

Covenants.

 

Liability for Transfer Taxes. Each Company shall be responsible for the timely
payment of, and shall indemnify and hold harmless SunTrust against, all sales,
use, value added, documentary, stamp, gross receipts, registration, transfer,
conveyance, license and other similar



--------------------------------------------------------------------------------

taxes, assessments and fees, arising out of or attributable to the Transactions;
provided, however, that SunTrust shall be responsible for payment of its own
state and federal income taxes and franchise taxes that are in the nature of
income taxes.

 

Deliverables. At or before the Initial Purchase Date, each Company shall deliver
to SunTrust (i) executed acknowledgements and consents from any Persons
purporting to hold any interests in the Receivables of such Company, in form and
substance satisfactory to SunTrust, together with terminations, or partial
releases and authorizations for the filing of such documents in respect of any
such interests, and (ii) such certificates and opinions of counsel as SunTrust
may reasonably require with respect to such Company, the due authorization,
execution, delivery, validity and enforceability of this Agreement and related
documents, and the Transactions. Thereafter, each Company shall execute and
deliver such additional instruments, documents, conveyances or assurances and
take such other actions as shall be necessary, or otherwise requested by
SunTrust to render effective the consummation of the Transactions, and to
protect SunTrust’s interest in all Receivables.

 

Grant of Precautionary Security Interest; UCC Filing. The parties intend that
the Transactions shall constitute a purchase and sale of the Purchased
Receivables and other Purchased Assets as provided above for all purposes, and
not lending transactions, and SunTrust is hereby authorized to file such UCC
financing statements or comparable statements as it determines to be necessary
or appropriate in order to perfect its rights, title and interests therein.
Notwithstanding the foregoing, if for any reason the Transactions are deemed not
to constitute such a purchase and sale transaction, then each Company intends to
and does hereby grant to SunTrust a continuing first priority security interest
in and to the following: (A) all Purchased Receivables and obligations of any
kind arising thereunder from and after the Purchase Date thereof; (B) all other
Purchased Assets; (C) all SunTrust Deposit Accounts; and (D) all proceeds of the
foregoing. In addition, each Company hereby grants to SunTrust a continuing
first priority security interest in and to all Receivables on which any Obligor
is the account debtor, whether or not such Receivables are Purchased Receivables
or Purchased Assets; provided, however, that SunTrust shall release its interest
in any Receivables of an Obligor which becomes a Removed Obligor in accordance
with Section 16 hereof and shall file such releases in respect of UCC financing
statements as may be necessary to evidence such release. The obligations secured
by such precautionary grant of a security interest and by such other grant of a
security interest shall be all of the obligations whatsoever owing or deemed,
after such recharacterization, to be owing by each Company to SunTrust whether
now existing or hereafter created or acquired, and arising under or in
connection with this Agreement or the transactions described herein or
contemplated hereby, but shall not include obligations owed by any Company to
SunTrust under the Credit Agreement and no proceeds of any Receivable shall be
applied to repay any obligation of any Company to SunTrust under the Credit
Agreement. Each Company agrees to cooperate fully with SunTrust as SunTrust may
reasonably request in order to give effect to and to maintain the first priority
status of the security interest granted by this Section 8.3, including, without
limitation, obtaining any and all lien terminations and releases and UCC
financing statement terminations and releases (containing terms acceptable to
SunTrust) necessary to provide SunTrust with first lien priority with respect to
the subject Receivables from and after the Closing Date. Each Company hereby
authorizes SunTrust to file any UCC financing statements SunTrust deems
necessary or appropriate in order to perfect the interests of SunTrust in
respect of the Purchased Receivables and other Purchased Assets and all proceeds
thereof. Each



--------------------------------------------------------------------------------

Company agrees to take or refrain from taking, as the case may be, any and all
actions as may be necessary to preserve the continuing interests in favor of
SunTrust conveyed and granted hereunder. Each Company agrees to provide SunTrust
with a duly executed Control Agreement with respect to each SunTrust Deposit
Account and agrees to direct each Obligor to make all payments on each of the
Receivables owed by it either to SunTrust or to a SunTrust Deposit Account for
which a Control Agreement is in effect. Each Company agrees to provide SunTrust
with prior written notice of any proposed change in (i) its jurisdiction of
incorporation or its chief executive office or principal place of business, (ii)
its corporate name, (iii) any dissolution, merger, consolidation or other
corporate reorganization, or (iv) any SunTrust Deposit Account; provided,
however, that no such change shall be effected before such Company has supplied
SunTrust with all requested diligence items such as searches and signed copies
of all releases, authorizations for filings and other documents and actions as
SunTrust may reasonably determine to be necessary or appropriate to preserve and
maintain at all times the perfection and priority of the rights, title and
interests granted or purported to be granted to SunTrust hereunder. Each Company
hereby grants SunTrust a limited power of attorney, coupled with an interest,
for the purpose of endorsing in the name of such Company any instruments or
checks received by SunTrust with respect to Purchased Receivables and made
payable to such Company.

 

Servicing and Setoff. For every Purchased Receivable, except as otherwise
effected in connection with resolution of any Commercial Dispute pursuant to
Section 5.2 and Section 5.3, no Company will, without the prior written consent
of SunTrust, (a) permit any setoff, offset, counterclaim or right to a deduction
or recoupment to arise at any time, (b) assign, modify, pledge or deal with such
Purchased Receivable except as expressly provided for in this Agreement, nor (c)
grant any waiver, release or other indulgence, except as in accordance with the
Credit and Collection Policies and Procedures to be applied by the Servicer
(which procedures have been delivered and certified to SunTrust as of the date
hereof) and agreed to by the parties. If any Company intends to enter into any
contractual arrangement with any Obligor, other than with respect to the sale of
Goods by such Company to such Obligor, or if any Obligor asserts, or has grounds
to assert, any claim against any Company for any matter unrelated to the sale of
Goods by such Company, such Company shall immediately notify SunTrust in writing
of such matters, giving such detail as SunTrust may request.

 

Sale. Each Company shall properly and accurately reflect the sale of the
Purchased Receivables and other Purchased Assets and the sale and transfer of
their ownership to SunTrust in such Company’s Books and Records.

 

Weekly Sales Report. Each Company, or Tech Data acting on behalf of such
Company, shall provide SunTrust with a report (“Weekly Sales Report”), no less
often than once per week, describing new credit sales to the Obligors,
collections with respect to Receivables, and Dilution with respect to
Receivables (with sufficient detail to permit SunTrust to monitor and assess
actual Dilution against historic and projected levels as determined by
SunTrust), and such other information as SunTrust may reasonably request to be
included in the Weekly Sales Report, all in such form and with such detail as
approved by SunTrust.

 

Expenses and Fees. On the first day of each Renewal Term, Tech Data shall pay to
SunTrust the renewal fee described in the Fee Letter. In addition, Tech Data
shall pay all reasonable out-of-pocket costs and expenses of SunTrust in
connection with any amendment or



--------------------------------------------------------------------------------

waiver with respect hereto which is requested by Tech Data or by any other
Company and shall pay all costs of collection, including reasonable attorneys’
fees, in connection with the enforcement by SunTrust of the obligations of any
Company hereunder.

 

Reporting Requirements. Tech Data shall provide SunTrust with copies of the
financial statements described in, and at the times required under, the
provisions of Article VII of the Credit Agreement, or under any successor
provisions of the Credit Agreement (as amended or replaced) with respect of
reporting of financial statements and other financial information. If the Credit
Agreement is terminated and no replacement Credit Agreement is entered into,
then Tech Data shall thereafter provide such copies of financial statements and
other financial information as would have been required under the Credit
Agreement as in effect immediately prior to such termination. All such financial
statements shall be certified as to accuracy and completeness and conformity to
generally accepted accounting principles by Tech Data’s chief executive officer,
chief financial officer, controller or treasurer. In addition, Tech Data shall
notify SunTrust immediately upon the occurrence of any Default or Event of
Default hereunder or the occurrence of any Default or Event of Default under,
and as defined in, the Credit Agreement.

 

Indemnification.

 

Each Company agrees to indemnify and hold harmless each SunTrust Indemnitee from
any losses, damages, claims or complaints incurred by any SunTrust Indemnitees
(including reasonable attorneys’ fees and expenses of such SunTrust Indemnitees)
to the extent of and arising out of third party claims or actions due to: (i)
any Company’s breach of any representations or warranties in this Agreement or
its failure to comply with this Agreement; (ii) any wrongful acts or omissions
by any Company or such Company’s affiliates with respect to the Purchased
Receivables or other Purchased Assets; (iii) any Company’s negligence, unlawful
conduct, or willful misconduct with respect to the Purchased Receivables or
other Purchased Assets; (iv) the death or injury to any Person or the loss,
destruction or damage to any property arising out of the design, manufacture,
distribution or furnishing by any Company of any goods or services, or related
warranties or services, that were the subject of the Purchased Receivables; (v)
with respect to any Purchased Receivables or other Purchased Assets, any claim
or complaint of a third party that any Company has breached any contract with
such party or violated any laws or equitable principles, or otherwise with
respect to SunTrust’s execution, delivery or performance of this Agreement.
Notwithstanding the foregoing, no such indemnification shall apply with respect
to any SunTrust Indemnitee to the extent that any such losses, damages, claims
or complaints are the result of the gross negligence or willful misconduct of
such SunTrust Indemnitee. Each Company agrees to pay all reasonable costs and
expenses of SunTrust (including reasonable attorneys’ fees and expenses)
incurred in connection with the enforcement of this Agreement against any
Company (including in any bankruptcy or insolvency proceedings) and any
applicable sales taxes, intangibles taxes, documentary stamp taxes and recording
costs in respect of the Transactions.

 

Defaults; Status of Obligors.

 

The existence or occurrence of any of the following (each an “Event of Default”)
shall constitute an Event of Default under this Agreement:



--------------------------------------------------------------------------------

Tech Data (whether acting for itself or for any other Company or in its capacity
as Servicer hereunder) or any other Company shall fail to pay any amount
required to be paid to SunTrust in connection with Purchased Receivables under
this Agreement when such amount is due and payable (including payment affected
by way of the settlement procedures set forth in Section 3); or

 

Tech Data (whether acting for itself or for any other Company or in its capacity
as Servicer hereunder) or any other Company shall default in the performance and
observance of any non-monetary provision hereof, which default is incapable of
remedy or, if capable of remedy, is not remedied within thirty (30) days after
Tech Data or such Company obtains knowledge thereof or receives written notice
of such default; or

 

Any Company becomes insolvent, makes an assignment for the benefit of creditors,
is generally unable to pay its debts as they fall due, becomes subject to or
applies for bankruptcy proceedings, is submitted to, makes, or there is made an
application for any protection from its creditors or is put into forced or
voluntary liquidation, or the party shall enter into any settlement or commence
any proceedings under any law, regulation or decree of any applicable
jurisdiction relating to reorganization, arrangement, readjustments of debts,
dissolution or liquidation by reason of insolvency, whether now or hereafter in
effect, and if any such action is involuntary, it is not dismissed within sixty
(60) days of the date thereof; or

 

If any representation, warranty or other statement made herein or in any
certificate, exhibit or schedule delivered by any Company hereunder (whether
acting for itself or in its capacity as Servicer hereunder) is incorrect or
misleading in any material respect as of the date at which it is made or deemed
to be made; or

 

Tech Data, acting as Servicer, shall fail to comply with the provisions set
forth in Section 11, and such failure is not remedied within five (5) days of
the date on which SunTrust sends notice thereof to the Servicer; or

 

If an “Event of Default” as defined in the Credit Agreement shall occur under
the Credit Agreement; or

 

If (i) any tax liens, or (ii) judgments in an aggregate amount exceeding
$30,000,000, are entered against one or more of the Companies, and such tax
liens and judgments are not stayed pending appeal, satisfied, discharged, or
cancelled within a period of thirty (30) days; or

 

If any default or event of default shall occur under any material agreement to
which any Obligor is a party, and such default or event of default is not cured
or waived within a period of thirty (30) days;



--------------------------------------------------------------------------------

If any required Guaranty is terminated or if the Guarantor under any such
required Guaranty is dissolved or becomes insolvent, or a petition in bankruptcy
is filed by or against such Guarantor; or

 

If the S&P Rating established for Tech Data shall be less than B+.

 

Upon the occurrence of any Event of Default, SunTrust may, in its sole and
absolute discretion, do any or all of the following at any time thereafter:

 

cease making further purchases hereunder or, as provided in Section 12.2,
otherwise terminate this Agreement;

 

notify each Obligor of SunTrust’s purchase of any Purchased Receivables, if any
Obligor has not been previously notified;

 

proceed directly against any Obligors to collect or enforce any and all rights
and remedies with respect to any Purchased Receivables;

 

require each Company to immediately repurchase from SunTrust all Repurchase
Receivables previously purchased by SunTrust from such Company;

 

seek specific performance or damages incurred as a result of any breach of the
terms, covenants and conditions contained in this Agreement by any Company;

 

offset or recoup against any assets, monies, funds, proceeds or other sums of,
or otherwise owing to, each Company under this Agreement; and

 

take any other action reasonably deemed necessary by SunTrust in furtherance of
any of the foregoing and the exercise of any of its remedies under this
Agreement.

 

If any Obligor ceases to satisfy the conditions set forth in the Obligor Letter
for such Obligor for continuation of its approved status, SunTrust may, in its
sole and absolute discretion, take any or all of the actions described in
clauses (1) through (4) of Section 10.2 with respect to such Obligor and the
Purchased Receivables owing by such Obligor.

 

Servicing and Management of Purchased Receivables.

 

Prior to the occurrence of any Event of Default hereunder, Tech Data (when
acting in such capacity, herein referred to as “Servicer”) shall act as
“Servicer” hereunder and shall service the Purchased Receivables purchased by
SunTrust hereunder. The servicing of such Purchased Receivables shall include,
but not be limited to: (1) managing the collection of the Purchased Receivables
and undertaking all action or all legal or other proceedings to enforce payment,
(2) taking all actions necessary to request or demand that the Obligors pay
Purchased Receivables if such Purchased Receivables are due and payable; and (3)
administer, service and manage the collection and servicing of the Purchased
Receivables in the ordinary course of business with at least the same standard
of care and procedures as Tech Data uses in the servicing and management of
Receivables owned by Tech Data.



--------------------------------------------------------------------------------

The Servicer shall implement and comply in all respects with the Credit and
Collection Policies and Procedures and shall perform all obligations described
herein, including without limitation, those obligations described in Section 4.3
and Section 5.2 hereof.

 

The Servicer shall administer, service and manage the collection and servicing
of the Purchased Receivables in the ordinary course of its business in
compliance with all applicable laws, rules and regulations.

 

The Servicer shall arrange to have all payments from each Obligor sent by
separate ACH entry directly to the SunTrust Deposit Account and shall not permit
any payments other than payments on Purchased Receivables or other Receivables
in which SunTrust has a security interest, to be included in any such ACH entry
or to be deposited into the SunTrust Deposit Account.

 

Tech Data shall be responsible for all of the fees, costs and expenses incurred
in connection with the management and collection of the Purchased Receivables,
including, without limitation, the costs for litigation to resolve Commercial
Disputes, but shall not be responsible for such fees, costs, or expenses where
non-payment of Purchased Receivables is due solely to Financial Inability to
Pay. Tech Data shall obtain or cause to be obtained all licenses, permits and
regulatory approvals necessary to collect the Purchased Receivables and
otherwise comply with all applicable laws, rules and regulations.

 

The Servicer agrees that, except as historically applied in the normal,
customary and ordinary course of its business with respect to the collection of
its own Receivables (and which standard of practice shall at least constitute
the average level of collection practices of its industry), it will not adjust,
settle, or compromise the amount due under any Purchased Receivables purchased
by SunTrust pursuant to this Agreement without the prior written consent of
SunTrust.

 

In partial consideration for its performance of its duties as Servicer, SunTrust
shall assign to Tech Data, and Tech Data shall be entitled to receive and
retain, all amounts from time to time paid by Bank of America, National
Association (or any other depository bank where the SunTrust Deposit Account is
maintained) as interest or other investment return on the funds from time to
time held in the SunTrust Deposit Account. Tech Data agrees that it will report
all such amounts as its income and be responsible for paying all income and
other taxes in respect thereof. Amounts shall be payable monthly to Tech Data
upon receipt and review by SunTrust and Tech Data of the applicable periodic
statements for the SunTrust Deposit Account following the actual crediting of
such amounts to the SunTrust Deposit Account.



--------------------------------------------------------------------------------

Upon (i) thirty (30) days prior notice, or (ii) immediately upon the occurrence
of any Event of Default described in Section 8.1, SunTrust may replace Tech Data
(or any successor Servicer) as the Servicer. If the Servicer intends to make any
change to the Credit and Collection Policies and Procedures, the Servicer shall
notify SunTrust in writing giving details and an explanation of such proposed
change, and unless SunTrust objects within ten (10) days of receipt of such
written notice, such change shall be deemed approved by SunTrust. If SunTrust
objects to such proposed change and Tech Data does not agree to not make such
change, then SunTrust may immediately replace Tech Data (or any successor
Servicer) as Servicer. Such replacement shall not alter, modify, limit or reduce
any Company’s other responsibilities hereunder.

 

Termination.

 

The initial term of this Agreement (“Initial Term”) shall commence on the date
first written above and shall continue for 364 days from the date of this
Agreement, unless terminated earlier as provided in Section 12.2. After the
Initial Term, this Agreement shall be automatically renewed for up to two
additional 364-day terms (“Renewal Terms”) unless one of the parties hereto
notifies the other in writing on or before sixty (60) days prior to the
expiration of the Initial Term or the expiration date of any Renewal Term, as
the case be, that such party does not elect to extend this Agreement.

 

This Agreement may be terminated (a) upon the expiration of its Initial Term or
a Renewal Term as set forth in Section 12.1 above; (b) by mutual written
agreement of the parties at any time; (c) immediately upon written notice by
SunTrust following the occurrence of an Event of Default; (d) immediately upon
written notice by SunTrust or any Company if it shall become unlawful for either
of them to perform or comply with any one or more of their respective
obligations hereunder; (e) immediately upon written notice by SunTrust in the
event of a sale, reorganization or merger, substantial asset sale or transfer by
any Company, unless the affected Company (including the surviving company in any
merger) shall meet each of the requirements for an “additional Company” under
Section 16 hereof, or (f) immediately upon any Change of Control. The parties
shall cooperate, in good faith, and use their reasonable commercial efforts to
minimize any adverse effects of the termination of this Agreement.

 

Any termination of this Agreement shall not be effective with respect to
outstanding Purchased Receivables and other Purchased Assets and all related
obligations and liabilities of the parties hereto with respect to such
outstanding Purchased Receivables and other Purchased Assets. The parties shall
continue to follow the procedures set forth in this Agreement with respect to
all such Purchased Receivables and other Purchased Assets, until such time as
the Receivables Balance equals zero, notwithstanding the cessation of purchases
of Receivables hereunder. Notwithstanding the foregoing, if at any time any
payments made by or on behalf of any Company hereunder are rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of such Company, or otherwise, all obligations hereunder with respect to such
payments shall be reinstated as though such payment had been due but not made at
such time.

 

Upon written request from any Company, termination of this Agreement, and final
payment of all amounts due to SunTrust from all Obligors and each Company,
SunTrust will (i) release its UCC financing statements with respect to its
ownership interest and precautionary



--------------------------------------------------------------------------------

security interest in the Purchased Receivables and with respect to its security
interest in any other Receivables, (ii) terminate any Control Agreement to which
it is a party with respect to any SunTrust Deposit Account into which proceeds
of Receivables have been deposited or are held, and (iii) return to Tech Data,
for the account of Tech Data and each Company, or will deliver to any other
Person entitled thereto, any proceeds of any Receivables, other than Purchased
Receivables, in its possession.

 

Confidentiality. In performing its obligations pursuant to this Agreement, each
party may receive from the other or have access to certain Confidential
Information. All parties agree that they will reveal such Confidential
Information only to those of their directors, officers, or employees (and the
directors, officers or employees of any of their Affiliates) with a need to know
or who are engaged in the development or maintenance of the program under this
Agreement. Each party agrees not to disclose Confidential Information to any
third party, except as may be necessary for that party to perform its
obligations pursuant to this Agreement, including but not limited to disclosure
of Confidential Information to such party’s legal counsel, accountants, and
financial advisors and except to any credit rating agency on a confidential
basis or as may be agreed to by the parties or as required by law or compelled
by judicial process. If any party should disclose Confidential Information to a
third party, such disclosing party shall cause said third party to agree to the
confidentiality provisions set forth in this Section 13, unless, after the
giving of reasonable prior written notice, as otherwise required or compelled by
law, court order or judicial process. This Section 13 shall survive the
termination of this Agreement for a period of three (3) years.

 

Company Guaranty. In consideration of the benefit, directly and indirectly, to
each Company hereunder, each Company hereby guaranties to SunTrust the full and
timely payment of, and shall be jointly and severally liable for, the
obligations of each other Company hereunder, whether or not it, or one of the
other Companies, is the originator of a given Receivable with respect to which
such obligations have arisen, and shall include without limitation, interest
accruing or that would have accrued thereon after the filing of a petition in
bankruptcy or other insolvency proceeding. The obligations of each Company under
its respective Company Guaranty in this Section 14 shall be unconditional and
absolute, enforceable against each such Company to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement, and without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by, and each
Company hereby consents to, the taking, or failure to take, of each of the
following actions by SunTrust, and waives notice of any thereof: (i) acceptance
of its guaranty obligations with respect to obligations of the other Companies
hereunder, (ii) any purchase of any Receivables under this Agreement, (iii)
demand for payment, waiver of any default or any other term or condition of this
Company Guaranty or this Agreement, any extension, acceptance of payment or
partial payment, renewal, settlement, or compromise, (iv) any amendment,
modification or supplement to this Agreement or any document or agreement
related to this Agreement, the Purchased Receivables, the Transactions, or any
document or agreement relating thereto; (v) release of any Company or any
Guarantor, release of any security, nonperfection or invalidity of any direct or
indirect security for any obligation guarantied hereunder, (vi) the invalidity
or unenforceability relating to any obligation of any other Company guarantied
hereunder, and (vii) any other waiver, consent or other action or inaction or
circumstance which might, but for the provisions of this Section, constitute a
legal or equitable discharge of any Company’s obligations hereunder. If at any
time any payment on



--------------------------------------------------------------------------------

the obligations guarantied hereby is rescinded or must be otherwise restored or
returned upon the insolvency or bankruptcy of a Company, each other Company’s
obligations hereunder with respect to such payment shall be reinstated as though
such payment had been due but not made at such time. Each Company represents
that it is familiar with the financial condition of each of the other Companies
and covenants that it will keep itself so informed. Each Company hereby agrees
that it will not enforce any right of contribution or subrogation against any
other Company until all obligations of all of the Companies hereunder are fully
satisfied and paid in full. Each Company hereby consents to the addition of any
other Company pursuant to the terms of Section 15 hereof from time to time and
consents to the removal of any Obligors pursuant to the terms of Section 16
hereof from time to time. Notwithstanding any provision of this Company Guaranty
to the contrary, it is intended that this Company Guaranty not constitute a
“fraudulent conveyance” under any applicable insolvency laws and it shall be
valid and enforceable only to the maximum extent that would not cause this
Company Guaranty, or any Lien securing this Company Guaranty, to constitute a
“fraudulent conveyance” and this Company Guaranty shall automatically be deemed
to have been amended with respect to each affected Company accordingly at all
relevant times.

 

Additional Companies. From time to time Tech Data may request that an additional
subsidiary be permitted to become a Company hereunder and such subsidiary shall
become a Company hereunder upon satisfaction of each of the following
conditions: (i) such subsidiary shall (a) be a wholly-owned subsidiary of Tech
Data and shall be engaged only in the business in which Tech Data is engaged as
of the date hereof, (b) be organized under the laws of a state of the United
States of America, (c) be in good standing in the state of its formation and in
each other jurisdiction in which it is required to be qualified to do business,
(d) be the owner of each of its Receivables, free and clear of all liens and
encumbrances of any nature whatsoever, (e) be solvent, (f) not be subject to any
material Actions, (g) be in compliance with all laws, (h) have the power and
authority to enter into the Facility Agreement and perform its obligations
hereunder without restriction and without any conflict with any agreement or law
applicable to it, (i) be in compliance with each of its material agreements both
before and after becoming a Company hereunder, and (j) provide SunTrust with its
most recent financial statements and have had no material adverse change in its
financial condition since the date of such statements; (ii) such subsidiary
shall certify each of the foregoing items (a) through (j) to SunTrust and shall
provide such information and copies of documents as SunTrust shall require in
connection with each of the foregoing; (iii) such subsidiary shall duly
authorize, execute and deliver a Supplement and shall duly authorize, execute
and deliver such other documents, agreements, certificates and opinions as to
organizational matters, authority, enforceability, and true sale as SunTrust
shall require; and (iv) each of the other conditions set forth in Section 6.1
shall have been met to the satisfaction of SunTrust. Upon execution and delivery
of such items, including such Supplement, such subsidiary shall become a Company
hereunder with the same force and effect as if originally named as a Company
herein. The execution and delivery of any Supplement adding an additional
Company as a party to this Agreement and the acceptance thereof by SunTrust
shall not require the consent of any other Company hereunder whether or not such
additional Company meets each of the foregoing requirements. The rights and
obligations of each Company hereunder shall remain in full force and effect
notwithstanding the addition of any new Company as a party to this Agreement,
and each Company, together with each such additional Company shall be and remain
jointly and severally liable hereunder for the obligations of all Companies.



--------------------------------------------------------------------------------

Removed Obligors. Any Obligor hereunder may be removed as an Obligor hereunder
with respect to a given Company by letter agreement in the form of Exhibit B
(“Removal Letter”) and, upon the satisfaction of each of the following
conditions, shall become a “Removed Obligor” hereunder: (i) SunTrust shall have
received a duly authorized and executed Removal Letter from each Company
requesting that such Obligor be removed as an Obligor hereunder with respect to
such Company, (ii) all Purchased Receivables on which such Obligor is the
account debtor and which were purchased from such Company shall have been repaid
in full, and (iii) no Default or Event of Default hereunder nor any Default or
Event of Default under, and as defined in, the Credit Agreement shall have
occurred and be continuing. SunTrust agrees to (i) release any ongoing interest
hereunder in other Receivables owing by a Removed Obligor, and (ii) release or
reassign to the respective Company any Guaranty (or the applicable rights and
interests thereunder) in respect of the Receivables of such Removed Obligor.

 

Miscellaneous.

 

Each Company will execute whenever requested by SunTrust all documents and take
such actions as SunTrust may reasonably require to vest full legal title to the
Purchased Receivables and other Purchased Assets in SunTrust, including, without
limitation, the filing of any UCC financing statements and a written assignment
of any Guaranty. On and after each Purchase Date, each Company shall take such
other actions as shall be necessary, or reasonably requested by SunTrust, to
confirm and assure the rights and obligations provided for in this Agreement and
render effective the consummation of the Transactions.

 

Except with respect to the payment of the Purchase Price as provided in Section
3.2, SunTrust’s sole liability for a non-monetary default hereunder shall be
limited to correction (to the extent reasonably correctable) of such actions,
errors or omissions within the applicable cure period as provided in this
Agreement. No party shall have any liability to any other party hereunder for
indirect, punitive, consequential or incidental damages of any kind or nature,
including, without limitation, loss of profits or damage to or loss of use of
any property, any interruption or loss of service or any loss of business,
howsoever caused.

 

This Agreement, together with exhibits, schedules and documents incorporated by
reference in this Agreement, constitutes the entire agreement between the
parties in connection with the purchase and sale of the Purchased Receivables,
and supersedes all prior agreements, negotiations and communications on such
subject matter, whether written or oral.

 

The Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. The
captions in this Agreement are for convenient reference only and are not
intended as a summary of such Sections or subparts, and shall not be considered
a part of this Agreement and shall not affect, limit or modify the construction
or interpretation of the contents of this Agreement. All of the obligations and
responsibilities of the parties as set forth in this Agreement that accrue or
arise on or before the termination of this Agreement pursuant to Section 12
shall survive termination, together with all obligations and responsibilities
pursuant to Sections 9, 13 and 14 hereof, and as otherwise provided in Section
12.



--------------------------------------------------------------------------------

The Agreement may be assigned by either party only with the prior written
consent of the non-assigning party, which consent may be granted or withheld in
the sole discretion of the non-assigning party. In the event the Agreement is
assigned without the required consent of the other party, the non-assigning
party may terminate the Agreement by giving notice to the assigning party.

 

If any provision or portion of this Agreement is held to be invalid, illegal,
void or unenforceable by reason of any rule or law, administrative order,
judicial decision, public policy, or otherwise, all other provisions of this
Agreement shall nevertheless remain valid and in full force and in effect, and
this Agreement shall be construed as if such invalid provision was never part of
this Agreement.

 

The Agreement and all rights and obligations hereunder, including, without
limitation, matters of construction, validity and performance, shall be governed
by and construed and interpreted in accordance with applicable federal law and
the internal laws of the State of New York without regard to its principles of
conflict of laws. It is expressly understood that changes in the performance of
any party’s obligations under this Agreement necessitated by a change in
interpretation of any applicable federal or state statute or regulation will not
constitute a breach of this Agreement. SunTrust and each Company hereby
irrevocably submit to the non-exclusive jurisdiction of the state and federal
courts located in New York, New York in respect of the interpretation and
enforcement of the provisions of this Agreement.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUNTRUST AND EACH COMPANY EACH HEREBY
WAIVE ANY RIGHT TO A TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION
OR COUNTERCLAIM ARISING UNDER OR IN ANY WAY RELATED TO THIS AGREEMENT, AND UNDER
ANY THEORY OF LAW OR EQUITY, WHETHER NOW EXISTING OR HEREAFTER ARISING.

 

No amendment, modification or discharge of this Agreement, and no waiver
hereunder, shall be valid or binding unless set forth in writing and duly
executed by the party against whom enforcement of the amendment, modification,
discharge or waiver is sought. No delay by any party hereto in exercising any of
its rights hereunder or partial or single exercise of such rights, shall operate
as a waiver of that or any other right. The exercise of one or more of any
party’s rights hereunder shall not be a waiver of, nor preclude the exercise of,
any rights or remedies available to such party under this Agreement, in law or
equity, or otherwise. Any waiver by any party of any breach or default of any
provision of this Agreement shall not be construed as a waiver of any continuing
or succeeding breach or default of any such provision, or a waiver of any right
or rights under this Agreement.

 

Whenever notice or demand under the Agreement is given to or made upon either
party by the other party, such notice or demand shall be given in writing, by
courier, fax, or similar method, and such notice or demand shall be deemed to
have been given when the fax, writing, or other form of notice or demand is
either personally delivered to the party or delivered to the address set forth
below. Either party may give notice of a change of address to which notices
under this Agreement are to be sent by giving written notice thereof in the
manner provided in this Section 17.10. Notwithstanding the foregoing, notice of
intent to terminate the Agreement and notice of default shall be sent by
certified mail, return receipt requested, by hand delivery, or by an overnight
courier.



--------------------------------------------------------------------------------

If to SunTrust:   SunTrust Bank     250 Piedmont Avenue, Suite 500     Atlanta,
GA 30308     One copy to the attention of:     Peter J. Loescher, Director    
One copy to the attention of:     J. Dev Maguire, Director If to any Company:  
Tech Data Corporation     5350 Tech Data Drive     Clearwater, FL 33760    
Attn: Charles V. Dannewitz,     Senior Vice President, Tax and Treasurer

 

This Agreement may be executed in any number of separate counterparts, each of
which taken together shall constitute an original and shall constitute one and
the same Agreement, but it shall not be necessary to produce or account for more
than one such counterpart. The signatures of duly authorized representatives of
the parties executed on behalf of the parties hereto transmitted by facsimile
shall constitute original signatures of the parties for all purposes. The
warranties and representations of each Company and each Company’s obligations
with respect to Commercial Disputes, to repurchase any Repurchase Receivables,
to pay any other amount owed to SunTrust, to indemnify SunTrust and to remit any
amounts due SunTrust hereunder shall survive the termination of this Agreement.

 

Nothing expressed or implied in this Agreement is intended nor shall be
construed to confer upon or give any person other than the parties hereto or
their permitted successors or assigns any rights or remedies under or by reason
of this Agreement.

 

Nothing in this Agreement shall be deemed to create a partnership or joint
venture between SunTrust and any of the Companies. Except as expressly set forth
herein, none of the Companies, on the one hand, nor SunTrust, on the other hand,
shall have any authority to bind or commit the other.

 

Each of the Companies (other than Tech Data) acknowledges and agrees that it has
appointed and authorized Tech Data to act as its agent and otherwise to act on
its behalf with respect to all matters hereunder, including all actions to be
taken by it under this Agreement, including payments to be made or received by
it and notices or information to be furnished by it and Tech Data accepts such
appointment. Each such Company hereby consents to and ratifies all such actions
that may at any time be taken by Tech Data pursuant to the foregoing appointment
and authorization. Whenever any provision of this Agreement provides for
payments to be made or received, notices to be given or received, or any other
action to be taken under this Agreement, all such payments, notices and other
actions shall be undertaken through Tech Data, acting on behalf of, and for the
benefit of, itself and each of the other Companies, and each of



--------------------------------------------------------------------------------

such other Companies hereby agrees to cooperate with Tech Data by providing
information, payments, or notices, or to otherwise provide such assistance as is
required for Tech Data to comply herewith.

 

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trade Receivables
Purchase Facility Agreement to be executed as of the day and year first above
written.

 

TECH DATA CORPORATION    SUNTRUST BANK By:   

/s/ Charles V. Dannewitz

--------------------------------------------------------------------------------

   By:   

/s/ Peter J. Loescher

--------------------------------------------------------------------------------

Name:    Charles V. Dannewitz    Name:    Peter J. Loescher Title:    Senior
Vice President, Tax Treasurer    Title:    Director

 

 



--------------------------------------------------------------------------------

Schedule 1 (Purchase Dates and Settlement Dates)

 

TECH DATA CORPORATION

RECEIVABLE SALE CUT OFF SCHEDULE

INITIAL TERM

 

First Invoice Date

--------------------------------------------------------------------------------

 

Last Invoice Date

--------------------------------------------------------------------------------

 

Report Due Date

--------------------------------------------------------------------------------

 

Purchase Date and Settlement Date

--------------------------------------------------------------------------------

    5/26/2005   5/27/2005   5/31/2005

5/27/2005

  6/27/2005   6/28/2005   6/30/2005

6/28/2005

  7/25/2005   7/26/2005   7/28/2005

7/26/2005

  8/26/2005   8/29/2005   8/31/2005

8/29/2005

  9/27/2005   9/28/2005   9/30/2005

9/28/2005

  10/25/2005   10/26/2005   10/28/2005

10/26/2005

  11/25/2005   11/28/2005   11/30/2005

11/28/2005

  12/27/2005   12/28/2005   12/30/2005

12/28/2005

  1/25/2006   1/26/2006   1/30/2006

1/26/2006

  2/23/2006   2/24/2006   2/28/2006

2/24/2006

  3/28/2006   3/29/2006   3/31/2006

3/29/2006

  4/25/2006   4/26/2006   4/28/2006

 

 



--------------------------------------------------------------------------------

Schedule 2

 

The Discount Percentage (expressed as a percentage) on the Initial Purchase Date
(“Initial Discount Percentage”) shall equal             %.

 

The Discount Percentage (expressed as a percentage) for each Settlement Date
after the Initial Purchase Date (“Settlement Date Discount Percentage”) shall be
calculated as follows:

 

(Receivables Balance + (New Invoice Amounts-Adjustments)) x ((LIBOR + Applicable
Margin) x

                                (number of days in the respective period ÷
360)                                

(New Invoice Amounts-Adjustments)

 

The Program Fee Percentage (expressed as a percentage) shall be calculated as
follows:

 

(LIBOR + Applicable Margin) x (number of days in the respective period ÷ 360)

 

 



--------------------------------------------------------------------------------

Schedule 3

 

Third Party Interests

 

Tech Data Finance SPV, Inc.,

a Delaware corporation

 

Bank of America, National Association,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

Exhibit A

to Trade Receivables Purchase Facility Agreement

 

Form of Supplement

 

SUPPLEMENT NO. [    ] dated as of [            ] to the Trade Receivables
Purchase Facility Agreement (as the same may have been previously amended,
supplemented or restated, the “Agreement”) dated as of May 26, 2005, between
Tech Data Corporation (“Tech Data”) and each of its subsidiaries parties thereto
from time to time (Tech Data and each such subsidiary, individually, a “Company”
and collectively, the “Companies”) and SunTrust Bank, a Georgia banking
corporation (“SunTrust”).

 

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement.

 

B. SunTrust and Tech Data have entered into the Agreement in order to set forth
the terms and conditions applicable to the purchase by SunTrust of Eligible
Receivables as described in the Agreement. Pursuant to Section 15 of the
Agreement, each subsidiary of Tech Data which is approved by SunTrust, which
provides such documents, certificates and opinions as may be requested by
SunTrust and which otherwise meets the requirements necessary to become a
“Company,” may elect to enter into the Agreement as an additional Company (the
“New Company”) by executing this Supplement.

 

Accordingly, SunTrust and the New Company agree as follows:

 

1. In accordance with Section 15 of the Agreement, the New Company by its
signature below becomes a Company under the Agreement with the same force and
effect as if originally named therein as a Company, and the New Company hereby
(a) agrees to all the terms and provisions of the Agreement applicable to it as
Company thereunder, including without limitation, the guaranty set forth in
Section 14, and (b) represents and warrants that the representations and
warranties made by each Company thereunder are true and correct with respect to
it on and as of the date hereof. Each reference to a Company in the Agreement
shall be deemed to include the New Company. The Agreement is hereby incorporated
herein by reference. The New Company hereby gives its authorization, and
confirms the authorization contained in the Agreement, to SunTrust to file such
Uniform Commercial Code financing statements as SunTrust shall determine to be
necessary or appropriate as provided in the Agreement.

 

2. The new Company represents and warrants to SunTrust that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms. This Supplement may be executed in counterparts each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when SunTrust shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Company and SunTrust. Delivery of an executed signature
page to this Supplement by facsimile transmission, pdf, or other electronic
means shall be as effective as delivery of a manually signed counterpart of this
Supplement.

 

3. Except as expressly supplemented hereby, the Agreement shall remain in full
force and effect.

 

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

5. In case any one or more of the provisions contained in this Supplement should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and in the
Agreement shall not in any way be affected or impaired thereby (it being
understood



--------------------------------------------------------------------------------

that the invalidity of a particular provision hereof in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

6. All communications and notices hereunder shall be in writing and given as
provided in the Agreement. All communications and notices hereunder to the New
Company shall be given to it in care of Tech Data at the address set forth for
Tech Data in the Agreement.

 

7. The New Company agrees to reimburse SunTrust for its out-of-pocket expenses
in connection with this Supplement, including the fees, disbursements and other
charges of counsel for SunTrust.

 

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Company and SunTrust have duly executed this
Supplement to the Agreement as of the day and year first above written.

 

[NAME OF NEW COMPANY]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

SUNTRUST BANK

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

Exhibit B

to Trade Receivables Purchase Facility Agreement

 

Form of Obligor Letter

 

SunTrust Bank

250 Piedmont Ave., Suite 600

Atlanta, GA 30308

 

Re: Obligors under the Trade Receivables Purchase Facility Agreement

dated as of May 26, 2005 by and between SunTrust Bank, Tech Data Corporation

and the affiliates of Tech Data Corporation party thereto from time to time (the

“Facility Agreement”)

 

Ladies/Gentlemen:

 

This letter will evidence our agreement regarding our customer to be named as an
Obligor under the Facility Agreement and certain terms with respect to our
Receivables arising from our sales to such Obligor. All capitalized terms used
herein and not defined herein, shall have the meanings set forth in the Facility
Agreement

 

1. The exact legal name of the Obligor is                                 . It
is a corporation/limited liability company/partnership/other, formed under the
laws of the state of             .

 

2. The Applicable Margin with respect to Receivables arising from sales to such
Obligor shall be determined as follows:

 

S&P Rating for such Obligor

(or Guarantor, as applicable)

  Applicable Margin

 

3. The Obligor (and Guarantor, as applicable) shall satisfy the following
conditions at all times in order to continue its status as an approved Obligor:

 

  a. The Obligor (or Guarantor, as applicable) shall maintain an S&P Rating of
         or higher.

 

  b. The aggregate amount of Purchased Receivables outstanding at any one time
owing by such Obligor shall not exceed $                    , except as
otherwise agreed in writing by SunTrust in its sole discretion.

 

[If required by SunTrust:

 

  c. There shall be in effect a Guaranty from                          covering
all Eligible Receivables of the Obligor and satisfying the requirements of the
Facility Agreement.]

 

If you are in agreement with the foregoing, please sign this letter agreement
and return it to us.

 

Sincerely,

 

TECH DATA CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

ACCEPTED AND AGREED THIS             

DAY OF             , 200    :

 

SUNTRUST BANK

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

Exhibit C

to Trade Receivables Purchase Facility Agreement

 

Form of Removal Letter

 

SunTrust Bank

250 Piedmont Ave., Suite 600

Atlanta, GA 30308

 

Re: Obligors under the Trade Receivables Purchase Facility Agreement

dated as of May 26, 2005 by and between SunTrust Bank, Tech Data Corporation

and the affiliates of Tech Data Corporation party thereto from time to time (the

“Facility Agreement”)

 

Ladies/Gentlemen:

 

This letter will evidence our agreement regarding one of our customers which was
named as an Obligor under the Facility Agreement and which we now request that
you remove as an Obligor under the Facility Agreement with respect to the
undersigned Company. All capitalized terms used herein and not defined herein,
shall have the meanings set forth in the Facility Agreement. In connection with
the foregoing request, we hereby represent, warrant, covenant, and certify to
you each of the following:

 

1. The exact legal name of the Obligor to be removed is
                                        . It is a corporation/limited liability
company/partnership/other, formed under the laws of the state of             .

 

2. All Purchased Receivables sold by us to you with respect to such Obligor have
been paid to you in full. We agree to reimburse you for any amounts which you
may subsequently be required to repay with respect to any payments on such
Purchased Receivables.

 

3. No Default or Event of Default has occurred and is continuing under the
Facility Agreement, and no Default or Event of Default has occurred and is
continuing under, and as defined in, the Credit Agreement.

 

4. All conditions described in Section 16 of the Facility Agreement for an
Obligor to become a “Removed Obligor” have been satisfied in full as to such
Obligor.



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign this letter agreement
and return it to us.

 

Sincerely,

TECH DATA CORPORATION

or [other Company]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

SUNTRUST BANK

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   